Title: To James Madison from Caleb Wallace, 8 October 1785
From: Wallace, Caleb
To: Madison, James


Dear Sir,
October 8. 1785.
By Colo. Muter I troubled you with a short Line; and now have only Leisure to thank you for the Strictures on Government you were so kind as to favour me with. I have yet some other Qu[e]r[i]es on the Subject which I shall reserve for another Opportunity. At present I only beg leave to observe that the Constitution of Virginia provides for the Seperation we have in View in a Way that is unprecedented. An Act of Seperation, I concieve, may direct the whole with but a little more difficulty than a Corporation is established; and so as to prevent a dangerous interval of Anarcy which must otherwise happen. The District has chosen a Convention that is to continue till next April. The Elections though voluntary were made with propriety. This Convention I concieve may be recognized and empowered to direct the Choice of another for the purpose of adopting a Form of Government and organizing it: and in the mean Time it may be provided, that all Officers civil & Military shall continue to enforce the Laws of the present Government with such exceptions as the Case may require. This, or something in this Way may certainly be done with propriety. But I must confess, I find myself perplexed with real Difficulties of another Kind. Our Remote Situation and other local peculiarities excludes us from the Advantages of equal Government whilst connected with Virginia. And the Want of an Export Trade will render us incapable of defraying the Expences of a Seperate Government. The Question then is, Whether our poverty should deprive us of the Rights of Free Men, or not? If it were left to my own Decission, I believe I should advise being contented with a lesser Portion of political Advantages at present, did I not conceive that a Legislature of our own, might do much to regulate Trade or supply the Deficiency, As well as to secure our Inhabitants against the Indians who are daily despoiling us of our property and committing the most horid Murders! Or in a Word, to facilitate the Approach of more happy Days. If the Legislature should accede to the Seperation, I expect the Gentlemen from this Quarter will Solicit your Attention in preparing the Act, and I hope much from your Favour.
This will be handed to you by Capt. Christopher Greenup who I take the Liberty of recommending to you as a Friend I highly esteem for his Integrity and liberality of Sentiment. I have also requested him to shew you a Letter from Colo. M’Dowell and myself addressed to the Speaker of the House of Delegates on behalf of ourselves and the other Officers of this District Court. From the Contents you will easily apprehend the Inconveniencies occasioned by the Inattention or Reluctance of the Assembly to provide for the Support of the Court. I shall only further observe, that after foregoing other Advantages that presented themselves to keep the Court in Existence we have great Reason to complain of the Oversight, and yet to expect a Reimbursement if the Independence of the Judges is thought to be of any Consequence to the public. True it is, that the Court has lingered in a Way greatly to the Injury of the District, but not through the Default of the Judges, but the Want of Houses and Records that could not be procured without Funds. For my own part, upon recieving my Appointment I immediately removed to the Country, and except one Trip to Botetourt to settle my Affairs, I have ever since avoided any Business that would divert my Attention from the Duties of the Office or be otherwise inconsistent, and should now avoid troubling the Legislature on the disagreeable Subject, did not Justice to the Office as well as my Family require it. If it is not too irksome to you to interest yourself in the Application, the Favour will be than[k]fully acknowledged by Dr Sir, Your most ob. Servt.
Caleb Wallace
 